NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LISSETTE NARANJO HERNANDEZ,                     No.    19-71391

                Petitioner,                     Agency No. A216-093-705

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**
                                  Portland, Oregon

Before: M. MURPHY,*** BENNETT, and MILLER, Circuit Judges.

      Petitioner Lissette Naranjo Hernandez seeks review of a decision by the

Board of Immigration Appeals (ABIA@) dismissing her appeal from an immigration




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
judge=s (AIJ@) denial of asylum and withholding of removal. Exercising jurisdiction

under 8 U.S.C. ' 1252, this court denies Naranjo Hernandez=s petition.

      We review Ade novo the BIA=s determinations on questions of law and

mixed questions of law and fact.@ Conde Quevedo v. Barr, 947 F.3d 1238, 1241

(9th Cir. 2020). The BIA=s factual findings are reviewed for substantial evidence.

Id. at 1241–42. Under this standard, A[t]he BIA=s factual findings are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.@

Villavicencio v. Sessions, 904 F.3d 658, 663–64 (9th Cir. 2018) (internal quotation

marks omitted). AThe BIA=s conclusion regarding social distinctionCwhether there

is evidence that a specific society recognizes a social groupCis a question of fact

that we review for substantial evidence.@ Conde Quevedo, 947 F.3d at 1242.

      The BIA determined Naranjo Hernandez failed to demonstrate she belonged

to a cognizable particular social group for two reasons: (1) the particular social

group proposed by Naranjo Hernandez, women who are unable to leave a

relationship because they are powerless, is not cognizable because it Ais similar to

the group discussed in Matter of A-B-, 27 I. & N. Dec. 316 (A.G. 2018); and (2)

additionally and alternatively, Naranjo Hernandez failed to present Aevidence to

establish the putative group is a socially distinct segment of Mexican society.@ In

her brief on appeal, Naranjo Hernandez does not address the second basis adopted

by the BIA in denying her claims for asylum and withholding of removal. Instead,


                                          2                                    19-71391
she limits her challenge to the BIA=s reliance on Matter of A-B-. Because Naranjo

Hernandez has not briefed the correctness of one of the BIA=s independent reasons

for denying her asylum and withholding of removal, she has waived appellate

review of that issue. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th

Cir. 2013). Thus, even if this court were to resolve in Naranjo Hernandez=s favor

her challenge to the validity of any aspect of Matter of A-B-, she still would not be

entitled to any relief. Cf. United States v. Kama, 394 F.3d 1236, 1238 (9th Cir.

2005); MacKay v. Pfeil, 827 F.2d 540, 542 n.2 (9th Cir. 1987).

      Even setting aside Naranjo Hernandez=s waiver, it is clear the BIA did not

err in recognizing that the record is devoid of evidence supporting a finding of

social distinction. As this court recently reiterated, the existence of A[s]ocial

distinction should be determined through a case-by-case, evidence-based inquiry as

to whether the relevant society recognizes the proposed social group.@ Conde

Quevedo, 947 F.3d at 1242. A review of the record, specifically including Naranjo

Hernandez=s declaration and testimony and the documentary evidence admitted by

the IJ at the hearing, reveals no basis upon which to find that Mexican society

views the group of young, economically powerless women in domestic

relationships as distinct from society in general. Absent such evidence, the BIA

reasonably concluded Naranjo Hernandez failed to demonstrate she belonged to a

cognizable particular social group.


                                           3                                        19-71391
      Given Naranjo Hernandez’s waiver and the lack of record evidence

supporting the proposition that Naranjo Hernandez=s proposed social group is

viewed as distinct by Mexican society, it is unnecessary to consider Naranjo

Hernandez=s challenge to the BIA=s reliance on Matter of A-B-.

      PETITION FOR REVIEW DENIED.




                                         4                                     19-71391